UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1405


NATIONWIDE MUTUAL INSURANCE COMPANY,

                Plaintiff/Counter Defendant – Appellee,

          v.

B. DIANE TAMARIZ-WALLACE,

                Defendant/Counter Claimant – Appellant,

          and

DIANE TAMARIZ & ASSOCIATES, P.A.; MORAN INSURANCE SERVICES,
INC.; GEORGE T. MORAN, INC.; C. DAVID WALLACE,

                Defendants,

          and

NATIONWIDE BANK; CORRIGAN INSURANCE, INC.; WILLIAM P.
CORRIGAN, JR.; C.W. HAYES, III; CHARLENE E. HARDEE; SAMUEL
BRADSHAW, IV; JOHN PAUL PURSSORD,

                Counter Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-00667-JFM)


Submitted:   January 27, 2017               Decided:   February 16, 2017


Before SHEDD and    AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Matthew S. Grimsley, CARYN GROEDEL & ASSOCIATES CO., LPA,
Cleveland, Ohio; John Singleton, SINGLETON LAW GROUP, PA,
Lutherville, Maryland, for Appellant.     Quintin F. Lindsmith,
James P. Schuck, BRICKER & ECKLER, LLP, Columbus, Ohio; Patricia
McHugh Lambert, PESSIN KATZ LAW, P.A., Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      B. Diane Tamariz-Wallace appeals from the district court’s

order denying her motion to reopen the lawsuit between her and

Nationwide      Mutual   Insurance    Co.,   which     was   administratively

closed after Tamariz-Wallace filed her petition for relief in

bankruptcy.      We have reviewed the parties’ briefs and the record

on appeal and find no reversible error.               Accordingly, we affirm

the district court’s order.            See Providence Hall Assoc. Ltd.

P’ship v. Wells Fargo Bank, N.A., 816 F.3d 273 (4th Cir. 2016).

We   dispense    with    oral   argument   because     the   facts   and   legal

contentions     are   adequately     presented   in   the    materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3